TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00173-CV


Appellant, World Access Telecommunications Group, Inc.//Cross-Appellants, Statewide
Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide Bulverde; Statewide
McAllen; and Mike Fine

v.

Appellees, Statewide Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide
Bulverde; Statewide McAllen; and Mike Fine//Cross-Appellee, World Access
Telecommunications Group, Inc.




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2002-729-C, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

		I concur and join in the judgment only.



  
						Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed   October 17, 2006